DETAILED ACTION
Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or

(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.

Group I, claim(s) 1-7, 15-18 and 20, drawn to a complex of at least one lactoferrin and at least one silica.
Group II, claim(s) 8-14, drawn to a process of preparing a complex of at least on lactoferrin and at least one silica.
Group III, claim(s) 19, drawn to a method for the prevention or treatment of diseases of dental apparatus comprising applying a complex of at least on lactoferrin and at least one silica.


The species are as follows: 
If Group II is elected, Applicant is to elect a specific drying method (e.g. supercritical CO2 or lyophilization).

Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic:  claim 1.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:

Groups I, II and III lack unity of invention because even though the inventions of these groups require the technical feature of a complex of at least one lactoferrin and at least one silica having a specific surface area comprised between 100 m2/g and 1000 2/g, said complex being obtainable by adding said lactoferrin to said silica in the form of a sol-gel with an aqueous solvent, and subsequent drying of the sol-gel, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Rautaray et al. (WO 2017/064633, Apr. 20, 2017), McAnalley (US 2002/0119928, Aug. 29, 2002), Csikasz et al. (US 2015/0258028, Sep. 17, 2015), and Brinker et al. (US 6,495,352, Dec. 17, 2002). Rautaray et al. disclose a nutritional composition comprising silica and an active agent, the silica and the active agent forming a complex (page 2, lines 17-19). Silica is added to a precursor solution of an active agent and then the mixture is dried (page 5, lines 13-17). The precursor solution comprises water (page 6, lines 3-4). McAnalley discloses a dietary supplement composition comprising lactoferrin (abstract). Many of the biological activities of lactoferrin relate to its ability to regulate either the immune system or the availability of iron (¶ [0021]). It would have been obvious to one of ordinary skill in the art to have formulated a complex of silica and lactoferrin since Rautaray et al. disclose a nutritional composition comprising a complex of silica and an active agent and lactoferrin is a known and suitable active agent for nutritional compositions as taught by McAnalley. Csikasz et al. disclose a porous silica material for use as a dietary active ingredient with a BET surface area between 300 and 1300 m2/g (abstract and claim 4). It would have been obvious to one of ordinary skill in the art to have formulated the silica of have a BET surface area between 300 and 1300 m2/g since this is a known and effective silica for use in nutritional compositions as taught by Csikasz. Brinker et al. disclose a method for encapsulating organic molecules using sol-gel chemistry. A silica sol is prepared and organic molecules generally in solution are then added with the organic molecules being .

Rejoinder
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRACY LIU whose telephone number is (571)270-5115. The examiner can normally be reached Mon-Fri 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on 571-272-0580. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/TRACY LIU/Primary Examiner, Art Unit 1612